Petitioner, a prisoner in Dannemora Prison in Clinton county, has appealed from an order of the Special Term of the Supreme Court denying his application for a peremptory order of mandamus to compel respondents to release him on parole. Petitioner was convicted on May 24, 1922, of the crime of murder in the second degree and sentenced to an indeterminate term of imprisonment ranging from twenty years to his natural life. On July 20, 1936, the Governor commuted his sentence to fourteen years, seven months and three days, “ in order that he [petitioner] may apply to the Board of Parole for State prisons for parole in accordance with the provisions of the law and the rules and regulations governing parole.” Petitioner then applied to the Parole Board and his application for parole was denied. Order unanimously affirmed. Present — Hill, P. J., Crapser, Bliss and Heffeman, JJ.